Land, J.
The opinion and decree of the District Judge are as follows :
“ This suit is brought by plaintiff to recover from the town of Carrollton the amount of commissions alleged to be due him for the collection of taxes, and amounting to $491 19.
“ The evidence shows that in April, 1857, plaintiff was elected by the Council of the town of Carrollton to serve during one year as attorney of said corporation. That in addition to a fixed salary of $-, the attorney of the corporation was entitled to a commission of five per cent, on the amount of taxes collected by him. That in September, 1857, his office was declared vacant by the Council, and another appointed in his place.
“ That in January, 1858, and before the end of the year for which he had been elected, he obtained judgment against the town of Carrollton for the balance of his fixed salary, and recovered the same. In this first suit, plaintiff reserved the right to claim, in due course of time, such commissions as might then be due him, and we must now examine what rights his election and removal have given him.
“ He has already obtained some relief from this court, and has recovered the fixed salary attached to his office. As to the commissions claimed, he can only recover his commissions upon the amount recovered in the cases where he has acted as counsel, and prosecuted the claims of the town of Carrollton. 12 An. 485 ; 11 An. 30.
“ Of the sum of $49119 claimed by plaintiff, a trifling proportion only, viz, four dollars eighty-seven and a-half cents is shown by the record to be that which he could claim as having brought suit, and obtained judgment against the parties. The whole balance was placed in the hands of his successor, and collected *8by Mm. The plaintiff has evidently no right to commissions upon the sums thus collected by his successor. The sum to which he is entitled is so insignificant, that we think it would be an act of injustice to compel the defendant to pay the costs of this suit. Reserving therefore to the plaintiff his right to claim from defendant the sum of $4 81k, it is ordered that plaintiff’s demand be dismissed with costs, and that there be judgment against said plaintiff as in case of nonsuit.” There is in this judgment no error. The plaintiff was only entitled to recover the amount of his fixed salary for the year, and the amount of commissions due Mm for services rendered, at the time of Ms removal. The plaintiff’s real demand in this case, that is to say, the debt due him, was not within the' jurisdiction of the District Court.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed with costs.